DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 04/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management table output section”, “a prediction section” and “an additional record section” in claim 1, and “a management table creation section” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections – 35 USC § 112(a)
5. 	The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. 	The following is a quotation of the paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first Paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “a prediction section that obtains control information on the vehicle to predict a failure or degradation of a part of the vehicle” in claim 1 is lack of the written description requirement, because it fails to disclose how to predict a failure or degradation of a part of the vehicle. Examiner notes that the descriptions related to the 
8.	Claims 2-5 are also rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a prediction section that obtains control information on the vehicle to predict a failure or 
11.	Claims 2-5 are also rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 101
12. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
14. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A vehicle inspection management system, comprising:
Step 1: Yes, statutory class


abstract idea
Insignificant pre-solution for merely gathering routine data.
“display section” is generic computer components and techniques.
a prediction section that obtains control information on the vehicle to predict a failure or degradation of a part of the vehicle; and
mental process or mathematical concept
“obtains control information” indicates merely gathering routine data.

The prediction section is a mental step or math of predicting a failure or degradation of a part (see spec [0017] where this is an estimate (mental step) that can use a known algorithm (the plain meaning would be math).
an additional record section that additionally records a special inspection recommendation item in a column in which the expiration time of the periodic inspection is recorded, when the failure or degradation of the part of the vehicle is predicted by the prediction section.
mental process or mathematical concept 
The additional record section (22 in Fig. 1) is insignificant post solution activity that is generically recited.  This is just recording or saving the recommendation item in memory.
Claim 2
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein the management table output section outputs a column constituting a first period including a date at which the inspection management table is output, such that the column is displayed more largely than a column of a second period that comes after the first period.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.
Outputting the column is insignificant post solution activity that is generically recited
 


Claim 3
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein the additional record section additionally records the special inspection recommendation item when the prediction section predicts that the part fails or a degradation degree of the part exceeds a threshold during the second period.
mental process or mathematical concept
This is more than the abstract idea, but not a practical application because it is routine data gathering.  
Additional recoding the recommendation item is insignificant post solution activity.
Claim 4
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No

abstract idea
mental process or mathematical concept
No significant element integrated into a practical application. 
Claim 5
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
a management table creation section that creates the inspection management table for each user who owns a plurality of vehicles, wherein, in response to the input command received from a terminal of the user, the management table output section transmits the inspection management table of the user to the terminal.
abstract idea
mental process and mathematical concept
No significant element integrated into a practical application




15.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. For example, “recording an expiration time” and 
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the processes using sections (i.e., “a management table output section”, “a prediction section” and “an additional record section”) of the vehicle management server (10 in Fig. 1) to perform “outputs an inspection management table”, “recording an expiration time”, “predict a failure or degradation” and “records a special inspection recommendation item”.  These sections (i.e., 12, 22 and 24 in Fig. 1) in those processes 
There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the sections (i.e., “a management table output section”, “a prediction section” and “an additional record section”) of the vehicle management server (10 in Fig. 1) to perform the processes of “outputs an inspection management table”, “recording an expiration time”, “predict a failure or degradation” and “records a special inspection recommendation item” amounts to no more than mere instructions to apply the exception using a generic 
Regarding Claims 2-5, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1, 3 and 5, as best understood based on the 35 U.S.C. 112(a) and (b) issues identified above, are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US PGPUB US 2016/0133070 A1, hereinafter referred to as “Ikeda”), in view of Silva et al. (US PGPUB US 2014/0095133 A1, hereinafter referred to as “Silva”) (cited in IDS dated 04/14/2021) and Applicant admitted prior art (AAPA).

Regarding Claim 1, Ikeda teaches a vehicle inspection management system (Fig. 1, a vehicle preventive maintenance system), comprising: a
 management table output section (Fig. 1, a plan managing unit 14) that outputs an inspection management table (Figs. 3-6; Para. 0027, “…table such as a vehicle-information accumulating database (DB) 16, a vehicle state DB 17, a maintenance plan DB 18, and a consumable master DB 19”; Para. 0046; Para. 0049) such that … , the inspection management table recording an expiration time (replacement timing; Para. 0037, “the results of a plurality of times of maintenance”; Para. 0042, “coming of the maintenance timing”) of a periodic inspection of a vehicle for each vehicle (Para. 0030, “… at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17”; Para. 0035, “… the replacement timing will come at the earliest moment thereafter can be made such that the consumables having predicted values of the deterioration rate at the setting moment … ”; Para. 0037, “When the maintenance is performed in the maintenance factory in accordance with the maintenance plan registered in the maintenance plan DB 18, the plan evaluating unit 15 compares the information of the results of the maintenance”; Para. 0038; Para. 0042; That it, the vehicle state DB 17 recording maintenance information for replacing parts of a vehicle when a replacement timing, evaluated by the evaluating unit 15, comes at every certain period of time); 
a prediction section (Fig. 1, an analysis unit 13) that obtains control information on the vehicle to predict a failure or degradation of a part of the vehicle (Para. 0030, “The analysis unit 13 has a function to analyze the vehicle information accumulated in the vehicle-information accumulating DB 16 at a estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17”).  
Applicant admitted prior art (AAPA) further teaches a prediction section that obtains control information on the vehicle to predict a failure or degradation of a part of the vehicle (“A known technique can be applied as a technique (algorithm or the like) for predicting such degradation, failure, or the like of the parts, and thus, the technique for predicting degradation or the like will not be described in detail”).  (See at least Para. 0017 in Description of Embodiments of the instant application).
	Ikeda further teaches an additional record section (Fig. 1, a vehicle state DB 17; Figs. 4A and 4B) that additionally records a special inspection recommendation item (Fig. 4B) in a column in which the expiration time of the periodic inspection is recorded (Fig. 4A) , when the failure or degradation of the part of the vehicle is predicted by the prediction section (Para 0035, “The maintenance plan may be automatically made and updated based on the information of the deterioration state of the consumable at the current moment recorded in the vehicle state DB 17, ... if the replacement timing of each consumable is set so as to perform the replacement when the predicted value of the deterioration rate exceeds a predetermined value (for example, 80%), efficiency for the consumables for which the replacement timing will come at the earliest moment thereafter can be made such that the consumables having predicted values of the deterioration rate at the setting moment for which the replacement timing has not been come yet but which exceeds a statistically performing the analysis based on the results of a plurality of times of maintenance including the plurality of vehicles 20 and by extracting the factors that can affect the deterioration rate”).
	Ikeda teaches maintenance factory terminal 30 and carrier terminal 40 configured to access to the vehicle preventive maintenance server 10 via the network 50 (Fig. 1, 30 and 40; Para. 0025-0027), but fails to explicitly disclose the inspection management table is displayed on a display section in accordance with an input command. However, Silva teaches the inspection management table is displayed on a display section in accordance with an input command (Para. 0028, “the illustrated hardware management system 10 includes at least one output device 26 (e.g., a monitor, flat-panel display, printer, or other suitable output device) which may be used to present information (e.g., display graphs, output maintenance recommendations, or present similar information) to a user of the system 10”).
Ikeda and Silva are both considered to be analogous to the claimed invention because it is in the same field of a system for managing an inspection or a maintenance of mechanical parts and a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikeda to incorporate the teachings of Silva by providing a display (e.g., flat-panel display) to display the inspection management table (e.g., information such as display graphs, output maintenance recommendations, or present similar information, taught by Silva at least at Para. 0028. 

Regarding Claim 3, Ikeda teaches wherein the additional record section additionally records the special inspection recommendation item when the prediction section predicts that the part fails or a degradation degree (“deterioration state” or “deterioration rate”) of the part exceeds a threshold (“a predetermined value”) during the second period (Para. 0030; Para. 0031, “The deterioration state of the consumable is estimated/predicted by, for example, calculating the current a deterioration rate at a current moment or a predetermined future moment (specified by timing, running distance, etc.) of the consumable … a rate (%) with respect to a value of a state having the deterioration rate of 100% that requires immediate replacement”; Para. 0035 “if the replacement timing of each consumable is set so as to perform the replacement when the predicted value of the deterioration rate exceeds a predetermined value (for example, 80%), … ”).

Regarding Claim 5, Ikeda teaches a management table creation section (Fig. 1, a plan managing unit 14)  that creates the inspection management table for each user who owns a plurality of vehicles (Fig. 1, 20), wherein, in response to the input command received from a terminal (Fig. 1, 30 and 40) of the user (Para. 0027, “…the vehicle preventive maintenance server 10 has each database and table such as a vehicle-information accumulating database (DB) 16, a vehicle state DB 17, a maintenance plan DB 18, and a consumable master DB 19”; Para. 0025-0028), the management table output section transmits the inspection management table of the user to the terminal (Para. 0042, “A configuration may be provided so that information related to the maintenance plan such as coming of the maintenance timing, control information for the vehicle 20, etc. are transmitted from the vehicle preventive maintenance server 10 or another system to the vehicle 20, or are downloaded by the vehicle 20”; Para. 0043).

18.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Silva, and further in view of HYATT et al. (US PGPUB US 2012/0123951 A1, hereinafter referred to as “HYATT”).

Regarding Claim 2, Ikeda teaches wherein the management table output section outputs a column constituting a first period (Para. 0052, “the previous maintenance date/time item”) including a date at which the inspection management table is output, such that (Para. 0052, “the next maintenance date/time item”) that comes after the first period (Para. 0039; Para. 0044 and 0052). Neither Ikeda nor Silva explicitly discloses the column is displayed more largely than a column of a second period. However, HYATT teaches the column is displayed more largely than a column of a second period (Figs. 7A and 24; Para. 0064, “… the illustrated screen displays to the user all "Requested Service" cases in a table below the "All Cases" table (the heading "Requested Service" is located above the lower table but hidden behind the "Case Notes" popup window in the dashboard depicted in FIG. 7A). These requested service entries indicate the case number, subject vehicle's unit number, serial number, designated service provider and any other relevant information”; Para. 0078, “the platform displays two columns, the left of which displays the basic information associated with the asset (e.g., vehicle) and right of which displays the history of the service events associated with the vehicle”).
HYATT is considered to be analogous to the claimed invention because it is in the same field of performing vehicle’s inspections and maintenance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikeda in view of Silva to incorporate the teachings of HYATT by providing a user interface where the column of the first period is displayed more largely than the column of the second period, as a user interface displays a certain column(s) or information in a noticeable format (e.g., popup window or two columns) taught by HYATT at least at Figs. 7A and 24, Para. 0064 and 0078.

Regarding Claim 4, neither Ikeda nor Silva explicitly discloses wherein the special inspection recommendation item is an icon indicative of occurrence of an item to be inspected additionally during the periodic inspection, and the management table output section outputs information on the part such that the information is displayed on the display section when the icon is selected. However, HYATT teaches wherein the special inspection recommendation item is an icon (“window depicting “Case Notes”) indicative of occurrence of an item to be inspected additionally during the periodic inspection, and the management table output section outputs information on the part such that the information is displayed on the display section when the icon is selected (Figs. 7A; Para. 0064, “When a mouse is dragged over a case entry on the dashboard screen, a mouse over automatically appear which can include the most recent threaded communications of participants associated with the vehicle. In the dashboard depicted in FIG. 7A, the threaded communications between the service provider and the customer are shown in the mouse over window depicting "Case Notes."… the illustrated screen displays to the user all "Requested Service" cases in a table below the "All Cases" table (the heading "Requested Service" is located above the lower table but hidden behind the "Case Notes" popup window in the dashboard depicted in FIG. 7A)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikeda in view of Silva to incorporate the teachings of HYATT by providing an icon indicative of an item to be inspected, as HYATT teaches hovering a mouse to select the icon depicting “Case Notes" on the dashboard screen and displaying a popup window, taught by HYATT at least at Fig. 7A and Para. 0064.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jelinek et al. (US PGPUB US 2017/0116792 A1) teaches systems and methods for providing an automated verification and analysis of vehicle inspection reports to a vehicle management system. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866